              Case 1:21-cv-01185-AT Document 8 Filed 02/12/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

ALYSSA MAYS,
individually and on behalf of all others
similarly situated,

                 Plaintiff,
                                                        Case No. 1:21-cv-01185-AT
         v.

HAIN CELESTIAL GROUP, INC.,

                 Defendant.


                              NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Alyssa Mays, through

her undersigned counsel, hereby gives notice of voluntary dismissal of the above-captioned action

in its entirety, without prejudice, with each party to bear their own attorneys’ fees and costs.


Dated: February 12, 2021                                  Respectfully submitted,


                                                          /s/ Gary E. Mason
                                                          Gary E. Mason
                                                          MASON LIETZ & KLINGER LLP
                                                          5101 Wisconsin Avenue NW, Suite 305
                                                          Washington, DC 20016
                                                          Phone: (202) 429-2290
                                                          Fax: (202) 429-2294
                                                          gmason@masonllp.com

                                                          Jonathan Shub
                                                          Kevin Laukaitis
                                                          SHUB LAW FORM LLC
                                                          134 Kings Highway E., 2nd Floor
                                                          Haddonfield, NJ 08033
                                                          Phone: (856) 772-7200
                                                          Fax: (856) 210-9088
                                                          jshub@shublawyers.com
                                                          klaukaitis@shublawyers.com
           Case 1:21-cv-01185-AT Document 8 Filed 02/12/21 Page 2 of 2




                                                         Gary M. Klinger*
                                                         MASON LIETZ & KLINGER LLP
                                                         227 W. Monroe Street, Suite 2100
                                                         Chicago, IL 60606
                                                         Phone: (202) 429-2290
                                                         Fax: (202) 429-2294
                                                         gklinger@masonllp.com

                                                         Jeffrey S. Goldenberg*
                                                         GOLDENBERG SCHNEIDER L.P.A.
                                                         4445 Lake Forest Drive, Suite 490
                                                         Cincinnati, OH 45242
                                                         Phone: (513) 345-8297
                                                         Fax: (513) 345-8294
                                                         jgoldenberg@gs-legal.com

                                                         Charles E. Schaffer*
                                                         David C. Magagna Jr.*
                                                         LEVIN, SEDRAN & BERMAN, LLP
                                                         510 Walnut Street, Suite 500
                                                         Philadelphia, PA 19106
                                                         Phone: (215) 592-1500
                                                         Fax: (215) 592-4663
                                                         cschaffer@lfsblaw.com
                                                         dmagagna@lfsblaw.com


                                                         Attorneys for Plaintiff and the proposed
                                                         Class




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of February 2021, I caused a true and correct copy of

the foregoing to be filed with the Clerk of the Court via the Court’s CM/ECF system, which will

cause a copy to be electronically served upon all counsel of record.



                                                         /s/ Gary E. Mason
                                                         Gary E. Mason




                                                2
